United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-2764
                      ___________________________

                             Steven Donnelle Cody

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Ms. Jacueline Newburn, Jail Administrator, Clark County Detention Center; Tim
Patterson, Chief Deputy, Clark County Detention Center; Rick Loy, Interim Jail
 Administrator, Clark County Detention Center; David Turner, Sheriff, Clark
                       County; Raymond Moore, Jailer

                    lllllllllllllllllllll Defendants - Appellees

                           ------------------------------

                                Steven D. Cody

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

  Jacueline Newborn, Jail Administrator, Clark County Detention Center; Tim
    Patterson, Chief Deputy, Clark County Detention Center; Rick Loy, Jail
  Administrator, Clark County Detention Center; David Turner, Sheriff, Clark
                            County; Officer Moore

                    lllllllllllllllllllll Defendants - Appellees

                           ------------------------------
                                    Steven Cody

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

           Rick Loy, Jail Administrator; Ray Winsfield, Chief Deputy

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                            Submitted: April 11, 2013
                              Filed: April 16, 2013
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

       Inmate Steven Donnelle Cody appeals from the order of the District Court,1
entered after an evidentiary hearing, dismissing his consolidated 42 U.S.C. § 1983
actions. Upon careful consideration of Cody’s arguments for reversal, we conclude
that the District Court properly entered judgment for the defendants based on the
hearing evidence. See Holden v. Hirner, 663 F.3d 336, 340–42 (8th Cir. 2011)


      1
       The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, adopting the report and recommendation of the
Honorable Barry A. Bryant, United States Magistrate Judge for the Western District
of Arkansas.

                                          -2-
(discussing a pretrial detainee’s failure-to-protect claim); Story v. Norwood, 659 F.3d
680, 684–85 (8th Cir. 2011) (reviewing for clear error a district court’s findings of
fact made following an evidentiary hearing, which is the equivalent of a bench trial,
and noting that credibility findings are virtually unreviewable on appeal); Crow v.
Montgomery, 403 F.3d 598, 601–02 (8th Cir. 2005) (explaining that a pretrial
detainee’s conditions-of-confinement claims are analyzed under the same deliberate-
indifference standard as those brought by convicted prisoners: the detainee must show
that conditions posed a substantial risk of serious harm to his health or safety and that
defendants knew of but were deliberately indifferent to this risk).

      The judgment of the District Court is affirmed, and Cody’s pending motion is
denied.
                     ______________________________




                                          -3-